DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant amended claim 1; claims 4-7 remained cancelled and claims 11-19 remain withdrawn. Thus, claims 1-3, and 8-22 are pending and with claims 1-3, 8-10 and 20-22 being are considered in the present Office action.

The 103 rejections of the claims are maintained. See examiner’s comments under the Response to Arguments section.

Response to Arguments
Applicant argues Tamaki does not disclose a separator material provided on both the positive and negative material. Applicant reasons that a separator in an electrochemical cell is ion-conductive, and electric insulator 23 is not a separator material, but rather “keeps the working electrode and reference electrode electrically isolated from one another”. Applicant concludes Tamaki does not teach the reference material is sandwiched between two separator materials, but between a separator material 22 and electric isolator 23. These arguments are not persuasive for several reasons. 
ion-conductive”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nowhere in the claims is the separator required to be ion-conductive. The claim requires that the separator is made from an electrically insulating material, line 4 of claim 1. Components 22, 23 and 30 meet the claimed requirements as set forth in the rejection. 
Second, it is noted that the features upon which applicant relies (i.e., “the reference electrode is sandwiched between two separator materials”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nowhere in the claims does the separator required a two piece construction. Rather, the claim requires “the reference electrode … sandwiched between the electrically insulating material of the separator”, lines 31-32 of claim 1. As set forth in the rejection, reference electrode 18 is between 22 and 23, or 22 and 30, see e.g., Fig. 4C. 


    PNG
    media_image1.png
    402
    409
    media_image1.png
    Greyscale


Finally, even if applicant did require the separator to be electrically insulating and ion-conductive, such features would be obvious in view of Tamaki. For example, the separator material may be interpreted as 22, 30.  The separator (i.e., 22, 30) is an electrically insulating material, i.e., col. 5 lines 19-31, and obviously so to prevent short circuiting between the electrodes, i.e., positive electrode, negative electrode, and reference electrode. Further, Tamaki teaches separator 22 is explicitly ion conductive, see e.g., col. 6 lines 17-21, while separator 30 is obviously so to allow for the flow of lithium ion between the positive and negative electrode, hence a functioning lithium ion battery of Tamaki, see e.g., col. 7 line 36 to col. 8 line 52, and col. 13 lines 23-56. The reference electrode 18 is sandwiched between the left side and the right side of electrically insulating and ion selective material of the separator (see e.g., 22 in annotated Fig. 3D). The electrically insulating and ion selective material of the separator is provided on both the positive electrode and negative electrode; that is, separator 30 is in contact with both electrodes. 

For the reasons set forth above, applicant’s arguments are not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 8-10, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamaki et al. (US 8,679,677) in view Nagayama (JP 2007-193986), hereinafter Tamaki and Nagayama. Tamaki and Nagayama are of record.
Regarding Claims 1, 2, 20, and 21, Tamaki teaches an electrochemical cell based on lithium technology (see e.g., title and col. 7), comprising the following components:
a positive electrode containing a cathode material (e.g., 12, 10, see e.g., col. 7, and Fig. 4C), 
a separator (e.g., 23, 30, or 22, 23, 30) made of an electrically insulating material, see e.g., col. 10, and Fig. 4C, 
a negative electrode containing an anode material (e.g., 34, 32, see e.g., col. 8, and Fig. 4C), 
the positive electrode, the negative electrode, and the separator having sheet form (see e.g., Figs.), 
wherein the positive electrode, the negative electrode and the separator are stacked in a z-direction, and each covering an area in an x-y direction (see e.g., Figs. 1A-1D, 2A-2D, and 3A-3D), and 
both the positive electrode and the negative electrode have a recess or notch (e.g., 36, see e.g., Figs. 4A-4C) cut out of the sheet form respectively, and the positive electrode and the negative electrode are each covered by the separator (e.g., 23, 30, 22, 23, 30), the separator (i.e., 23, 30 or 22, 23, 30) being without said recess or notch (see e.g., Fig. 4C),

the positive electrode (e.g., 12, 10), the negative electrode (e.g., 34, 32), and the separator (e.g., 23, 30) being sealed within a casing (e.g., 50), wherein the positive electrode and the negative electrode each comprise an electrically conducting structure extending through a wall of the casing for further electrical connection (i.e., 48, see e.g., Fig. 6C), characterized in that it further comprises:
a reference electrode (e.g., 20, 18) within said casing (e.g., 50) which is electrically insulated from the positive electrode and the negative electrodes (i.e., via 22, 23 and 30). 
Tamaki does not teach the distance between an adjacent electrode and the reference electrode. However, Nagayama teaches an electrochemical cell having a negative electrode (11n), a positive electrode (11p), and a separator (20) there between. A reference electrode (reference pole 11r) is 1mm or 5mm from the positive electrode active material layer (see e.g., para. [0081] and [0093], and Fig. 2). Further, Nagayama teaches the distance between the reference electrode 11r and the end surface portion 50 is preferably less than half the width of said end face portion 50, and more preferably said end face it is less than 1/4 of the width of the section 50, see e.g., para. [0025]. Tamaki teaches the active medium scraped to make room for the reference electrode is 3 mm x 5 mm, see e.g., col. 18. A distance of less than ½ to less than ¼ as taught by Nagayama from the electrode active material to a reference electrode (i.e., 3 mm or 5 mm) is less than 1.5 mm (3 mm * 1/2) or less than 2.5 (i.e., 5 
Nagayama teaches that by arranging the reference electrode 11r to the distance within such a range, the likelihood of measuring the potential difference between the positive and negative electrodes of the unit cell layer 10 with a layer other than the unit cell layer (if present) may be reduced, see e.g., para. [0025]. Further, the configuration of Nagayama was able to prevent short circuits and dendrite formation with battery cycling, see e.g., para. [0004] and [0085]. It would be obvious to one having ordinary skill in the art to use the distances disclosed by Nagayama in Tamaki to reduce the likelihood of measuring the potential different of anything other than the potential difference between the reference electrode and the positive (or negative) electrode, and to prevent short circuits and dendrite formation with battery cycling. 
Tamaki further teaches the reference electrode 18 comprising an electrically conducting metallic foil or sheet (24) extending through a wall of the casing (50) for further electrical connection and being covered with reference electrode material (18) having layer form such that it is in electrical contact with the electrically conducting metallic foil or sheet and comprising at least one non-metallic lithium compound (i.e., 4Ti5O12, LiMn2O4, see e.g., col. 6 line 44 to col. 7 line 9) within said casing (50) and if the battery is seen from above (in said z-direction), the reference electrode 18 is placed outside the area which is covered by the positive electrode and/or the negative electrode, both the positive electrode and the negative electrode have a recess or notch cut out of the sheet, and the reference electrode 18, seen in said z- direction, is placed in an area of said notch or recess of one of the electrodes, between the electrically insulating material of the separator (i.e., 22, 23 30, see Fig. 3D and 4C). 
Tamaki teaches the bottom separator 23 is located above current collector 12 (e.g., best seen in Fig. 3D) and separator 30 is located above current collector 34. Thus, the separator 23, 30 is located between the positive electrode and negative electrode such that the positive electrode (i.e., 12) and the negative electrode (e.g., 34) are each covered by the separator. Additionally, the reference electrode 18 is electrically insulated from the negative and positive electrode via the insulating material of the top separator 30 and the bottom separator 23 (col. 4 line29-36; col. 5 lines 19-31; col. 10 lines 35-43; col. 6 lines 5-16); specifically, the reference electrode 18 is sandwiched between the top separator 30 and the bottom separator 23, best seen in Fig. 4C. Thus, the reference electrode 18 is sandwiched between the electrically insulating material of the separator, as claimed. Further, as explained in the Response to Arguments section, the reference electrode 18 is also sandwiched layer 22 and 30, or between the left side and right side of separator material 22, see annotated Fig. 3D in the Response to Arguments section.
Regarding Claim 3, Tamaki teaches the reference electrode is electrically insulated from the negative electrode and from the positive electrode via an electrically 
Regarding Claim 8, Tamaki teaches the reference electrode, positive electrode, and the negative electrode each has a flat voltage versus lithium ion concentration profile preferably consisting of Li4Ti5O12, LiFePO4, LiCo1/3Ni1/3Mn1/3O12, LiMn2O4, and LiNi0.5Mn1.5O4 , see e.g., col. 6 line 55 to col. 8 line 52.
Regarding Claim 9, Tamaki teaches the reference electrode has a reference electrode collector having two sides extending in the x-y direction wherein the reference electrode is covered with the reference electrode material on both sides which extend in said x-y direction, see e.g., col. 7 lines 20-23.
Regarding Claim 10, Tamaki teaches the cell contains two or more reference electrodes, see e.g., col. 12 lines 54-59.
Regarding Claim 22, Tamaki teaches a length or a width of the separator (30) having the sheet form is larger than a length or a width of the positive electrode and the negative electrode (10, 32) having the sheet form and the positive electrode and the negative electrode are placed one on top of another such that the separator having the sheet form projects from the positive electrode and the negative electrode having the sheet form on one side of a battery, see e.g., Fig. 4C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729